United States Court of Appeals
                           For the Seventh Circuit
                           Chicago, Illinois 60604
                            November 5, 2001


                                   Before


                Hon. RICHARD D. CUDAHY, Circuit Judge

                Hon. FRANK H. EASTERBROOK, Circuit Judge

                Hon. ANN CLAIRE WILLIAMS, Circuit Judge


FIRST HEALTH GROUP CORP., formerly known
as Healthcare Compare Corp., doing
business as The First Health                    Appeal from the United
AFFORDABLE Medical Networks,                    States District Court
      Plaintiff-Appellant,                      for the Northern
                                                District of Illinois,
No. 00-3833           v.                        Eastern Division.

BCE EMERGIS CORPORATION, formerly known         No. 96 C 2518
as United Payors & United Providers,            James B. Moran, Judge.
Inc., doing business as UP&UP,
     Defendant-Appellee.




                                   Order

     The opinion of this court issued on October 16, 2001, is
amended as follows:

     Page 2, line 5, delete “or ‘silent PPO’”;

     Page 8, six lines from the bottom, delete “silent or”;

     Page 9, line 4, replace “silent” with “non-directed”;
No. 00-3833                                            Page 2


     Page 9, line 10, replace “silent” with “non-directed”;

     Page 9, line 14, replace “silent” with “other”;

     Page 9, line 19, replace “silent” with “non-directed”;

     Page 9, second line from the bottom, replace “silent” with
     “non-directed”;

     Page 10, line 10, replace “silent” with “non-directed”; and

     Page 10, line 12, replace “silent” with “non-directed”.